Citation Nr: 0203797	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1967. 

This appeal arises from a June 1998 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO), which granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective from April 30, 1997.  By rating decision 
in April 2000, a 30 percent evaluation was assigned for PTSD.  
The 30 percent evaluation was also made effective from April 
30, 1997.  

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the June 1998 rating action was the initial 
grant of service connection for PTSD, the Board will consider 
whether staged ratings should be assigned for the veteran's 
service-connected PTSD from April 30, 1997, the effective 
date assigned by the RO.  In this way, the Court's holding in 
Fenderson will be complied with in the disposition of the 
veteran's appeal. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that include 
flattened affect, stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
memory which leads to the veteran forgetting to complete 
tasks, mood disturbance, and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  The veteran's PTSD has not been manifested by suicidal 
ideation (in recent years), or obsessional rituals which 
interfere with his routine activities; his speech has not 
been intermittently illogical, obscure or irrelevant; he does 
not suffer from near-continuous panic or depression which 
affect his ability to function independently, appropriately 
and effectively; he does not suffer from spatial 
disorientation; he does not neglect his personal appearance 
or hygiene.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for PTSD, but no more, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in two rating decisions in June 1998 and April 2000 of the 
evidence needed to substantiate his claim.  He was provided 
an opportunity to submit such evidence.  Moreover, in a 
February 1999 statement of the case and two supplemental 
statements of the case in March 1999 and April 2000, the RO 
notified the veteran of all regulations relating to his claim 
for a higher evaluation for PTSD, informed him of the reasons 
for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for a higher rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA fulfilled 
the duty to assist by aiding the veteran in obtaining 
outstanding medical evidence.  In this regard, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
In addition, the veteran was provided two VA examinations, 
during which time the VA examiner presented a detailed 
evaluation of the veteran's PTSD.

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would warrant a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  

The veteran is presently assigned a 30 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
A 30 percent rating is awarded when the disorder is manifest 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  Diagnostic 
Code 9411.  

A 50 percent rating is warranted when the disorder is 
manifest by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when the disorder is 
manifest by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

The highest available rating, 100 percent, is warranted when 
the disorder is manifest by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Though not determinative, the Global Assessment of Function 
(GAF) scale provides guidance and illustrates the veteran's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 38 
C.F.R. § 4.125 (2001); Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A 31-40 score indicates 
"some impairment in reality testing or communication . . . 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood . . . ."  A 
41-50 score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  Finally, a 51-60 score indicates "moderate symptoms . 
. . OR moderate difficulty in social, occupational, or school 
functioning . . . ."

In March 1997, the veteran was hospitalized at St. Francis 
Hospital for  major depression and suicidal thoughts.  The 
hospital report indicated that this was the first psychiatric 
hospitalization for the veteran.  Upon evaluation, he 
appeared alert, cooperative and well-groomed.  His speech was 
spontaneous, fluent, coherent, and he demonstrated a 
conversational speech pattern.  In addition, he demonstrated 
adequate judgment and a good memory.  While he denied having 
delusions, suicidal ideations or homicidal thoughts during 
his hospitalization, he did exhibit a depressed mood, a 
markedly constricted affect, and an impoverished thought 
process.  Ultimately, the veteran was diagnosed with 
depression with suicidal ideation.  He was given a GAF score 
of 35, with a GAF of 65 for the previous year.

VA outpatient treatment reports from May 1997 to December 
1999 are of record.  During this time, the veteran received 
both group and individual therapy.  In reporting his 
employment history, the veteran remarked that he had been 
employed since service.  He initially worked in a factory, 
and in 1973 he became employed by the United States Postal 
Service (USPS).  In addressing his personal relationships, he 
stated that he had been married since 1968 and had four 
children.  He reported having a close relationship with his 
two oldest children, but indicated that his marriage had 
deteriorated over time.  At the beginning of his treatment, 
the veteran complained of flashbacks, dreams, anger, anxiety, 
lack of confidence, minimal motivation, survivor guilt, 
stress, and a poor relationship with wife.  Upon examination, 
he exhibited appropriate behavior, eye contact, and grooming.  
He asserted that his dreams and flashbacks to Vietnam were 
"occasional," and he showed no delusional thinking.  In 
addition, the veteran related that he washed his hands almost 
20 times per day.  He was diagnosed with depression, PTSD, 
obsessive/compulsive disorder, and was given a GAF of 85.  

During outpatient treatment in July 1997, the veteran was 
described as having a cheerful and appropriate affect.  It 
was also noted that he was sleeping and eating well.  He was 
diagnosed with depression in remission.  This demeanor 
continued and in November 1997 the veteran reportedly 
appeared relaxed and happy.  He stated that his nightmares 
were occasional and his flashbacks had ceased.  Further, he 
indicated that he no longer had depression or anxiety, and 
that his PTSD symptoms were minimal.  He was again diagnosed 
with depression in remission.  During a therapy session with 
his wife in February 1988, it was noted that the veteran 
"only occasionally" had anxiety episodes.  Later that 
month, the veteran was seen again with a broad and full 
affect.  He asserted that he was making improvements with his 
social and familial relationships.  

In March 1998, the veteran's outpatient treatment reports 
reflected that he was feeling more isolated than before.  He 
stated that he avoided many places and situations that he had 
previously liked.  At the same time, the veteran denied 
having anxiety or side effects, and indicated that he was 
rarely depressed.  In addition, the VA care provider related 
that the veteran's PTSD symptoms were "much reduced."  In 
May 1998 the veteran stopped attending group therapy.  He 
stated that he was busy at home and could "handle himself."  
He stressed that he would try to continue group therapy in 
the future and promised to call the VA care provider if he 
needed additional assistance.  He continued with individual 
therapy.  In February 1999, the veteran reported becoming 
more isolated.  He stated that he avoided his Alcoholics 
Anonymous meetings and his pastor at church.  In addition, he 
related becoming increasingly irritable and angry, and 
confessed to considering suicide.  In December 1999, the 
veteran's mood was noted as being "improved and relaxed."  
During his last reported individual therapy session, he 
denied having depression or abnormal thoughts, but maintained 
that he still had nightmares.  Further, he asserted that he 
was able to control his anger and exhibited no suicidal or 
homicidal ideation.  Finally, the veteran indicated that he 
was "doing fine."  

The veteran was provided a VA psychiatric examination in June 
1998.  His claims file and medical records were reviewed in 
conjunction with the examination.  At that time, the veteran 
asserted that he participated in such recreational activities 
as gardening, working around the house, fishing, woodworking, 
and hunting.  He also maintained that he consistently 
attended church and Alcoholics Anonymous meetings.  In 
reporting his employment history, the veteran stated that he 
had worked for the USPS since 1973.  In 1989 he stopped 
working as a letter carrier because he "did not want to be 
around other people."  Instead, he began working as a 
custodian on the second shift and remarked that he liked his 
job.  Upon examination, the veteran complained of anxiety 
attacks precipitated by crowds and noises, guilt, worrying, 
hypervigilance, irritability, and nightmares.  He stated that 
he avoided activities, places, or people that caused him to 
recall aspects of the trauma he experienced in Vietnam.  He 
appeared highly anxious, and demonstrated an exaggerated 
startle response to unexpected noises.  The veteran exhibited 
no abnormal behavior and his speech was within normal limits.  
In addition, his affect was appropriate in range and 
modulation, and his thought process was normal.  He denied 
any current suicidal ideation.  The examiner diagnosed the 
veteran with PTSD, and indicated that he did not meet the 
diagnostic criteria for depression, obsessive/compulsive 
disorder, or agoraphobia.  The veteran was given a GAF of 70 
for the current and previous year.  

In a March 1999 statement, the veteran indicated that his 
memory loss was increasing to where he was not able to 
perform tasks assigned to him at work or at home.  He 
asserted that he "just forgets" to complete the assigned 
tasks.  In addition, he stated that he was becoming more 
isolated and his depression, anxiety, and panic attacks were 
occurring more frequently.  Finally, he remarked that his 
suspicion of others was growing, believing that people were 
laughing and talking about him.  

In February 2000, the veteran was provided a second VA 
psychiatric examination.  The veteran described himself as 
being "kinda" married.  He explained that he lived in the 
same house with his spouse but that they did not see each 
other very much.  He continued to work for the Post Office on 
the night shift.  He was looking forward to retirement in a 
year and a half.  He indicated that co-workers would get on 
his nerves but he did not have any problems with his 
supervisor.  He liked working at night when he was mostly 
alone.  He conceded that he had a lot of trouble controlling 
his temper and he indicated that he used to scream a lot.  
Improved anger control was due to medications.  Multiple 
medications had effectively reduced the level of depression, 
anxiety and outbursts of anger.  The veteran was receiving 
treatment from a psychotherapist.  Prior to this, he had been 
in a PTSD group for a year and a half.  He attended church 
every week.  The veteran continued to be jumpy, edgy and 
hyperalert.  He had very few close friends.  

Upon examination, the veteran was clean, well-groomed and 
appropriately attired.  He spoke very softly.  Eye contact 
was furtive.  He was not very fluent or spontaneous in his 
speech, but he spoke in coherent, relevant and goal-directed 
manner.  Affect was appropriate but constrained.  He 
complained of minimal cognitive impairment and problems with 
short-term memory.  He asserted that he had difficulty 
reading and also had trouble remembering what he had just 
read.  He indicated that he did not have similar difficulty 
at work as his job was routine and could be done with minimal 
concentration.  The veteran stated that his nightmares were 
not as severe as they had once been, as he cannot recall his 
dream content when he wakes in a sweat.  The examiner noted 
that the veteran continued to be socially avoidant and moved 
away from people when they got close to him.  The examiner 
reported that the veteran had no suicidal or homicidal 
ideations, and that he disclaimed symptoms of psychosis and 
severe mood disorder.  Despite symptoms of anxiety and guilt, 
the veteran described himself as more hopeful for his future 
and claimed that he had improved in several significant areas 
of functioning.  Ultimately, the veteran was diagnosed with 
chronic PTSD with depressive features.  He was given a GAF 
score of 55 indicating moderate difficulty in social-
emotional functioning, as well as mild cognitive impairment 
associated with the effects of anxiety and depression.  

After reviewing the record and resolving reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 50 percent rating, but no higher.  The evidence 
shows that the veteran exhibited a flattened affect during 
the recent February 2000 VA examination as demonstrated by 
soft and non-spontaneous speech.  VA outpatient and 
examination reports speak to the fact that the veteran has 
suffered from ongoing panic attacks which occur on a regular 
basis.  The veteran spoke at length about his current 
employment with the USPS.  He indicated that he suffered from 
memory impairment which interfered with the completion of 
tasks.  He reported having difficulty reading and remembering 
what he had read.  Fortunately, he stated that he could 
perform his custodial job because he was largely working 
alone at night, and because his job was routine and could be 
performed with minimal concentration.  The veteran denied 
suffering from a severe mood disorder.  Nevertheless, the 
record clearly shows that the veteran has had difficulty 
establishing and maintaining effective work and social 
relationships.  He has been alienated from co-workers, he 
basically does not interact with his spouse and has only a 
few friends.  In addition, the veteran was recently assessed 
with a GAF score of 55 which indicates the presence of 
moderate symptoms such as flattened affect and occasional 
panic attacks, or moderate difficulty in occupational 
functioning such as conflicts with co-workers.  The above-
noted evidence demonstrates a level of psychiatric disability 
which more nearly approximates the criteria necessary for a 
50 percent disability rating.  

On the other hand, there is no basis for the assignment of a 
70 percent evaluation for PTSD.  The veteran was hospitalized 
in March 1997 with suicidal ideation; however, since that 
time the veteran has, with infrequent exception, denied 
suffering from suicidal ideation.  There is no reference in 
the record of continued obsessional rituals which rise to the 
level of interfering with the veteran's routine activities.  
In fact, he has successfully maintained his employment with 
the USPS.  In February 2000, the examiner noted that the 
veteran's speech was coherent, relevant and goal directed.  
There is no evidence that his speech is intermittently 
illogical, obscure, or irrelevant.  There is evidence that 
the veteran suffers from continuous panic or depression, but 
these symptoms do not appear to affect his ability to 
function independently, appropriately and effectively as he 
maintains his employment and personal affairs.  The veteran 
does suffer from impaired impulse control; however, this 
symptomatology has been reduced in frequency in recent years 
due to medications.  There is no evidence of spatial 
disorientation, and examination reports show that the veteran 
has been well groomed and clean.  In view of the above, the 
Board finds that the veteran does not meet the criteria for 
the assignment of a 70 percent evaluation for PTSD.  His 
symptoms are best characterized by the 50 percent rating.  In 
fact, throughout the pendency of this claim, there has never 
been a basis for the assignment of an evaluation in excess of 
50 percent.  While the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, a 50 percent rating 
is warranted from April 30, 1997, the preponderance of the 
evidence is against the award of a higher rating at any point 
during the pendency of this claim.  See Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD has resulted in frequent 
hospitalizations.  In point of fact, he has only been 
hospitalized on one occasion five years ago.  Moreover, while 
PTSD symptoms have resulted in interference with his 
employment, the veteran has successfully maintained his 
employment with the USPS, and nothing in the record suggests 
that his disability causes problems not contemplated by the 
pertinent rating criteria.  The Board therefore will not 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to the assignment of a 50 percent evaluation for 
the service-connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

